Citation Nr: 1526987	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  06-34 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy (claimed as tingling) in the upper extremities, to include as secondary to diabetes mellitus and/or exposure to Agent Orange.

2. Entitlement to service connection for peripheral vascular disease (PVD) of the bilateral upper extremities, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for PVD of the bilateral lower extremities, to include as secondary to diabetes mellitus.

4. Entitlement to an initial rating in excess of 60 percent, effective prior to March 23, 2009, and a rating in excess of 10 percent, effective from March 23, 2009, for coronary artery disease, status post coronary artery bypass grafting (CABG) and stent placement.

5. Entitlement to an initial compensable rating for post-operative scarring, status post CABG.  

6. Entitlement to an initial rating in excess of 10 percent for dermatitis.

7. Entitlement to an effective date earlier than May 16, 2011, for the grant of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for PVD (claimed as tingling in the right and left hands) and for PVD (claimed as tingling in the right and left feet).  This matter further comes before the Board from an August 2011 RO rating decision which granted service connection for coronary artery disease, status post CABG and stent placement, and assigned a 60 percent rating, effective from February 25, 2004, and a 10 percent rating, effective from March 23, 2009; granted service connection for diabetes mellitus, and assigned a 20 percent rating, effective from May 16, 2011, and granted service connection for post-operative scarring, status post CABG, and assigned a 0 percent rating, effective from February 25, 2004.  

By way of history, the Board notes that in September 2008, the Board, in pertinent part, denied the Veteran's claims for service connection for PVD of the upper extremities and PVD of the lower extremities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued a memorandum decision which, in pertinent part, vacated the Board's decision with respect to PVD and remanded the claims to the Board for readjudication.  The Court essentially determined that the Board had erred in its failure to recognize and consider the Veteran's complaints of tingling in the upper and lower extremities when it adjudicated the PVD claims.

In December 2010, the Board remanded the issues of entitlement to service connection for tingling of the upper extremities and for tingling of the lower extremities for further development.  The issue of entitlement to PVD was inadvertently not discussed by the Board in the Remand.  However, by a February 2012 rating decision, the RO readjudicated and continued to deny the PVD claims.  The RO also denied service connection for peripheral neuropathy of the right and left upper extremities, and granted service connection for peripheral neuropathy of the right lower extremity and the left lower extremity, and assigned 20 percent ratings for each.  Thus, by considering the Veteran's neurological complaints along with his complaints of having a vascular disorder, the directions set forth by the Court in its May 2010 decision have been followed. 

Finally, this matter comes before the Board from an October 2014 rating decision in which the RO granted service connection for chronic dermatitis and assigned a 10 percent rating, effective from May 16, 2011.  In November 2014, the Veteran's representative filed a timely notice of disagreement (NOD) with that rating decision, indicating that an earlier effective date should have been assigned, effective the date the Veteran filed a claim to reopen (February of 2004).  In the NOD, the representative also noted that "[a]dditionally, the Veteran disagrees with this decision based on the following principles...", and cited various general points of disagreement including inadequate examination.  By March 2015 rating decision, the RO granted an earlier effective date of February 25, 2004, for the grant of service connection for chronic dermatitis.  Thereafter, in June 2015, the Veteran's representative indicated that an NOD had been submitted for the October 2004 rating decision, but they had yet to receive a statement of the case (SOC).  Although the earlier effective date issue has been granted, the Board finds that the Veteran also expressed disagreement with the disability rating assigned for chronic dermatitis by the October 2014 RO rating decision, and an SOC has yet to be issued on that issue.  Thus, that issue must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for peripheral neuropathy in the right and left upper extremities, and entitlement to a higher initial rating for chronic dermatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's PVD of the bilateral upper extremities, diagnosed as Raynaud's syndrome, had an onset in service, or is otherwise related to active service or to a service-connected disability, on either a causation or aggravation basis.

2. The preponderance of the evidence is against a finding that the Veteran has PVD of the bilateral lower extremities that had an onset in service, or is otherwise related to active service or to a service-connected disability, on either a causation or aggravation basis.

3. Prior to March 23, 2009, the Veteran's coronary artery disease, status post CABG and stent placement, required continuous medication and was not productive of a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; at no time had there been any finding of congestive heart failure, nor was there a finding of left ventricular dysfunction with an ejection fraction of less than 30 percent.

4. Effective from March 23, 2009, the Veteran's coronary artery disease, status post CABG and stent placement requires continuous medication, and was productive of a maximum workload of 11.7 METS and stress ejection fraction of 55 percent, but was not manifested by any finding of cardiac hypertrophy or dilatation, and left ventricular function was normal.  

5. The Veteran's post-operative scar, status post CABG is not manifested by an area of at least 6 square inches (39 square centimeters), is not unstable or painful, and does not otherwise result in any disabling effect.

6. The Veteran filed his initial claim for service connection for diabetes mellitus in February 2004, which was denied by a March 2005 RO rating decision, essentially based on a finding that there was no current diagnosis of diabetes mellitus; the Veteran did not perfect an appeal of the March 2005 RO rating decision. 

7.  On May 16, 2011, the RO conducted a special administrative review of the Veteran's claims folder, in light of several diseases recently being added to the list of diseases presumptively associated with exposure to herbicides used in Vietnam; and, on that date, in conjunction with the administrative review, the RO received VA treatment records which showed that the Veteran had been diagnosed with diabetes.  

8. By August 2011 rating decision, the RO noted a current diagnosis of diabetes mellitus, and granted presumptive service connection for diabetes mellitus based on the Veteran's presumed exposure to herbicides in service, effective May 16, 2011. 

9. Prior to May 16, 2011, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1. PVD of the bilateral upper extremities, diagnosed as Raynaud's syndrome, was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2. PVD of the bilateral lower extremities was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

3. Prior to March 23, 2009, the criteria for an initial rating in excess of 60 percent, for coronary artery disease, status post CABG and stent placement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code (DC) 7005 (2014).

4. Effective from March 23, 2009, the criteria for a rating in excess of 10 percent, for coronary artery disease, status post CABG and stent placement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, DC 7005 (2014).

5. The criteria for a compensable rating for a post-operative scar, status post CABG, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7805 (2014). 

6. The criteria for an effective date earlier than May 16, 2011, for the grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

VA's duty to notify was satisfied by way of letters sent to the Veteran in May 2011, November 2011, and January 2012, that fully addressed the notice elements in this matter with regard to the service connection claims.  With regard to the claims for higher ratings, the Board notes that these are appeals from initial ratings assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, a June 2013 statement of the case (SOC) properly provided him notice of the criteria for rating coronary artery disease and post-CABG scarring, including what the evidence showed and why the current rating was assigned. The Veteran has had ample opportunity to respond and supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in the letters dated in November 2011 and January 2013, the Veteran was advised of how disability ratings and effective dates are assigned. See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  All required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  VA DBQ examinations in November 2011 and May 2013 included review of the claims folder and physical examination of, and history obtained from, the Veteran.  Additionally, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA DBQ examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

The Board notes that the Veteran's report of tingling and numbness in the upper and lower extremities has essentially been attributed to peripheral neuropathy, which has been medically related to his service-connected diabetes.  In that regard, by February 2012 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities; thus, the issues remaining on appeal are entitlement to service connection for neuropathy of the upper extremities and PVD of the upper and lower extremities.   

On a VA examination in November 2004, the Veteran complained of tingling of the feet during the day, and tingling of hands and fingers at night and while driving.  He noticed his hands and feet started tingling with numbness approximately two years prior.  He reported his feet hurt when he was on them, and also "felt funny" and had numbness and tingling, but did not bother him at night.  The examiner noted fairly good range of motion of the upper extremities and the lower extremities, and deep tendon reflexes (DTRs) were +2 bilaterally.  The diagnosis included mild bilateral PVD with degenerative joint disease of the right wrist.  The examiner opined that it was less likely as not that the Veteran's numbness in the right hand was related to Agent Orange exposure.  He believed the right wrist symptoms were of DJD of the right wrist from years of repetitive movement working in a packing house.  The examiner also opined that it was less likely as not that the numbness and tingling in the Veteran's feet when up and about was caused by PVD because the Veteran had stasis pigmentation of the bilateral lower extremities, which indicated poor circulation.  The examiner noted that symptoms of peripheral neuropathy usually manifest when extremities are at rest, not in the active state.  

On a VA DBQ (disability benefits questionnaire) examination of arteries and veins in November 2011, the Veteran reported a long history of intermittent pain and burning in his upper extremities.  It was noted that he had Raynaud's syndrome, manifested by characteristic attacks 1 to 3 times a week.  The examiner found that there was no evidence of peripheral vascular disease (PVD), but that the Veteran had a history of mild tingling of the upper extremities when out in cold weather.  It was also noted that an EMG was negative for peripheral neuropathy.  

On a VA DBQ examination in May 2013, it was noted that the Veteran's vascular disease was Raynaud's phenomenon, first diagnosed in November 2011.  The Veteran reported he had a vascular condition since 2002, and he described tingling, especially with driving; that his fingertips turned white at times, especially when it was cooler and damp out; and that the first two fingers of his right hand felt like they were dead at times, but if he waited 10 to 15 minutes this would go away.  The examiner indicated that these symptoms were not consistent with Raynaud's phenomenon, and that the Veteran reported that all of these symptoms were better in the winter, but that cold weather was usually a trigger for Raynaud's syndrome.  The examiner noted that the Veteran did have characteristic attacks of Raynaud's syndrome less than once a week.  The examiner opined that the Veteran's Raynaud's phenomenon was less likely as not caused by diabetes mellitus, and explained that given the known pathophysiology and review of literature (well know websites such as "Uptodate" and mayoclinic.com) that there was no evidence of aggravation of Raynaud's from the diabetes mellitus.  The examiner clarified that the reports of numbness and tingling were separate from the Raynaud's phenomenon and were not caused by, or related to, or aggravated by, the diabetes mellitus, as evidenced by the prior normal EMG.  

1. PVD of the Upper Extremities

The Veteran contends that his PVD of the bilateral upper extremities is related to his service-connected diabetes mellitus.  He does have a current disability of PVD of the upper extremities, diagnosed as Raynaud's phenomenon.  

Service treatment records (STRs) show no report or finding of PVD or Raynaud's phenomenom, and the Veteran has not contended otherwise.  

At the outset the Board notes that none of the VA examinations addressed whether of whether the Veteran's Raynaud's phenomenom of the upper extremities may be directly related to service.  This oversight did not result in any prejudice to the Veteran nor render the examinations inadequate.  The question to be resolved is whether the Veteran's Raynaud's phenomenom of the upper extremities is causally related to his service-connected diabetes mellitus, on either a causation or an aggravation basis.  38 C.F.R. §§ 3.303, 3.310.   Such has been the Veteran's sole contention with respect to his PVD/Raynaud's.  He does not claim that his PVD/Raynaud's had its initial onset in service or within a year of his service discharge.  He likewise makes no argument that his PVD/Raynaud's is related to his active service, to include being related to herbicide exposure or any other service connected disability.  

With regard to secondary service connection claim related to diabetes, the VA examiner opined in May 2013 that Raynaud's phenomenon was less likely as not caused by the Veteran's diabetes mellitus and that there was no evidence of aggravation of Raynaud's phenomenom by the diabetes mellitus.  The VA examiner in May 2013 reviewed the claims folder, provided a definitive opinion that was supported by rationale and grounded in the medical literature and the Veteran's medical history.  The VA examiner's opinion is thereby found to be probative and persuasive on the issue of whether the Veteran's Raynaud's phenomenom is attributable to his diabetes mellitus, on a causation or aggravation basis.  Moreover, the Veteran has not submitted competent evidence to the contrary.  

The Board has carefully considered the statements and contentions of the Veteran, but finds that the weight of the competent medical evidence is contrary to those contentions.  Although he is capable of describing the history in this case as well as any symptoms, his statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  See Jandreau v. Nicholson, supra. 

The preponderance of the evidence is therefore against the claim of service connection for PVD of the bilateral upper extremities, diagnosed as Raynaud's phenomenom, on both a direct basis and as secondary to diabetes mellitus.  Thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

2. PVD of the Lower Extremities

The Board initially notes that the competent medical evidence of record does not show that the Veteran has a current PVD of the lower extremities.  Although he has undergone several VA examinations during the course of his appeal, none of the examinations found that the Veteran has PVD of the lower extremities.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, supra.  The Board recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007), Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, review of the record, to include the VA examinations in 2004, 2011, and 2013, show that the Veteran's symptoms of the lower extremities were attributed to peripheral neuropathy, and that the diagnosis of a PVD pertained to the upper extremities only.  

The Board therefore concludes that the competent medical evidence of record does not show that the Veteran has PVD of the lower extremities.  While the Veteran may have contended that his PVD of the lower extremities is related to diabetes, and lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board finds that the diagnosis of PVD is not subject to lay diagnosis.  Jandreau v. Nicholson, supra.  Thus, the weight of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for PVD of the lower extremities must be denied.  Gilbert v. Derwinski, supra.  

III. Increased Rating Claims

In considering the Veteran's claims for increased ratings, the Board notes that disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Coronary Artery Disease

The Veteran's coronary artery disease has been rated under Diagnostic Code (DC) 7005, which provides that a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is assigned when a workload of 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating contemplates documented coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Prior to March 23, 2009, in order for an initial rating in excess of 60 percent to be assigned, the competent evidence of record must show documented coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Review of the competent evidence dated prior to March 23, 2009, however, shows that while the Veteran continued to be treated for coronary artery disease after he underwent angioplasty with stent placement in March 2002 and coronary artery bypass grafting (CABG) with stent placement, in October 2002, and continued to take medication, at no point was he found to have congestive heart failure.  Moreover, in March 2002, his LVEF was reported at 62 percent, and in October 2002, he was found to have abnormal left ventricular systolic function and ejection fraction was noted to be at 50%.  In December 2002, he had an abnormal stress test with ST changes probably secondary to left ventricular hypertrophy, but had an aerobic capacity of 10 METs which was characterized as normal.  In February 2004, his estimated ejection fraction was 45 to 50 percent.  A VA x-ray report dated in November 2004, showed that the Veteran's heart was at the upper limits of normal in size.  In October 2005, his left ventricular systolic function was at the lower end of normal and his ejection fraction was 50 percent.  In June 2007, he was found to be doing well after his CABG surgery, and LVEF was reported at 49 percent.  Thus, the competent evidence of record prior to March 23, 2009, does not approximate the criteria for a higher (100 percent) rating for coronary artery disease at any time.  38 C.F.R. § 4.104, DC 7005; Hart v. Mansfield, supra.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a higher rating for coronary artery disease prior to March 23, 2009 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

Effective from March 23, 2009, in order for a rating in excess of 10 percent to be assigned for the service-connected coronary artery disease, the competent evidence of record must show or approximate a workload of 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Review of the competent evidence of record shows that on March 23, 2009, the Veteran underwent a stress test which revealed a workload of 11.70 METS, and LVEF was found to be normal at 63 percent.  In January 2011, it was noted that the Veteran continued to do well since March 2009, reported no change in exertional tolerance, palpitations, dizziness, or syncope, but continued to take medication for his cardiac issues.  He had normal left ventricular systolic function, and LVEF was reported at 55 percent.  A stress test conducted in January 2011 revealed a workload of 11.70 METS, left ventricular function was found to be normal, and ejection fraction at 55 percent.  

On a VA examination in May 2011, it was noted that the Veteran took continuous medication for his ischemic heart disease; he did not have congestive heart failure, or cardiac hypertrophy, or dilatation; and his workload was reported to be at 11 METS and ejection fraction of 55 percent, as of the most recent test in January 2011.  The examiner opined that the Veteran's ischemic heart disease did not impact his ability to work.  It was noted that the Veteran worked full time as a front end loader driver.  

The competent evidence of record from March 23, 2009, does not met or approximate the criteria for a higher 30 percent rating for coronary artery disease at any time.  38 C.F.R. § 4.104, DC 7005; Hart v. Mansfield, supra.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a higher rating for coronary artery disease, effective from March 23, 2009, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

2. Post-Operative Scarring, Status Post CABG

The Veteran's service-connected post-operative scarring, status post CABG, has been assigned a 0 percent (non-compensable) rating under DC 7805, which pertains to "other scars".  38 C.F.R. § 4.118.  

Scars not on the head, face, or neck are rated under DCs 7801, 7802, 7804, and 7805.  There is no DC 7803 under the applicable rating criteria.  Because the Veteran's post-operative scars (on the right leg and chest) are linear, the only applicable scar diagnostic codes are 7804 and 7805.  A compensable rating is warranted under DC 7804 for one or two scars that are painful or unstable.  Under DC 7805 other scars, including linear scars, and other effects of scars are evaluated under DCs 7800, 7801, 7802, 7804; and any disabling effect(s) not considered in a rating provided under DCs 7800-04, should be evaluated under an appropriate diagnostic code.  

In a notice of disagreement received in September 2011, the Veteran's representative asserted that his chest scar from CABG surgery was tender.   

On a VA examination in November 2011, it was noted that the Veteran's scar of the right leg from saphenous harvest during CABG was asymptomatic.  

On a VA examination in May 2013, it was noted that the Veteran had "CABG scars", that were not painful or unstable.  The Veteran reported that with certain movements, he would feel a twinge and felt a catch at times, but this was not constant.  He also reported that if sat in one position for too long, he might then feel it.  He reported no treatment for the scars, and that they were not open or draining.  The examiner noted that it was not uncommon to feel what the Veteran reported, and indicated this was likely not from the scar itself given the known pathophysiology or coronary bypass grafting.  Examination showed a scar on the right lower extremity, which was the harvest site for the CABG, and a chest tube scar, which was right below the bypass scar.  Examination showed that these post-operative scars were stable, well-healed, not raised or indurated, not tender, and not painful with palpation, and there was no keloid tissue noted.  The scar on the leg was described as linear and 361/2 by 11/2 cm. in size, and the scar on the anterior trunk was also linear and 211/2 by 1 cm. in size.

The Veteran essentially contends he should be entitled to a compensable rating for post-operative scarring, status post CABG.  The record reflects that he underwent CABG in October 2002, which resulted in scars on the chest and at the donor site on the right leg.  The Board finds that a compensable rating is not warranted under DC 7804 because although the Veteran's representative indicated on one occasion that the chest scar was tender, subsequent objective examinations have not shown either scar to be painful or unstable, rather, they have been characterized as asymptomatic.  A compensable rating is also not warranted under DC 7805, as the Veteran's post-operative scars are not reported to have any disabling effect that would allow for rating under another diagnostic code.  Although on the VA examination in 2013, the Veteran reported that with certain movements or if he sat in one position for too long, he felt a twinge and a catch at times, the examiner noted that this was not uncommon to feel, and opined that it was likely not from the scar itself, given the known pathophysiology or coronary bypass grafting.  Thus, a compensable rating is not warranted for the post-operative scarring, status post CABG, under these or any other potentially applicable diagnostic codes associated with scars and their residual effects.  See 38 C.F.R. § 4.118.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for post-operative scarring, status post CABG, must be denied.  Gilbert v. Derwinski, supra.

3. Extraschedular Consideration

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In reviewing the Veteran's service-connected disabilities, the Board finds that there has been no showing that the Veteran's disability picture due to his coronary artery disease and/or his post-operative scarring, post-operative CABG, could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Further, the rating schedule contemplates the symptomatology of the Veteran's service-connected disabilities, and the rating criteria provides for higher ratings for more severe symptoms.  There has also been no showing that the Veteran required frequent periods of hospitalization or had marked interference with employment due to his coronary artery disease or due to his post-operative scarring, status post CABG.  Thus, referral of either of these issues for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Peake, supra. 

The Board additionally notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Earlier Effective Date Claim

The Veteran contends he should be entitled to an effective date earlier than May 16, 2011, for the grant of service connection for diabetes mellitus.   

Generally, the effective date of an award based on an original claim for disability compensation shall be the day following separation from active service or date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

VA has also promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. 38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes mellitus, Type II.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law (in this case, May 8, 2001).  38 C.F.R. § 3.816(c)(1)-(3) (2014). 

The Veteran served in Vietnam, and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  He is a Nehmer class member.  However, the record reflects that the Veteran filed his initial claim for service connection for diabetes mellitus in February 2004.  By March 2005 rating decision, the RO denied service connection for diabetes mellitus, essentially based on a finding that the competent evidence of record did not show that the Veteran had a diagnosis of diabetes.  The Veteran filed a notice of disagreement, and a statement of the case was issued, but he did not perfect an appeal of this issue.  

Put another way, the particulars of establishing an earlier effective date under Nehmer are not shown in the present case.

By August 2011 rating decision, the RO granted service connection for diabetes mellitus, based on presumed exposure to Agent Orange in service, and assigned a 20 percent disability rating, effective from May 16, 2011.  The RO noted that the date of May 16, 2011 was assigned because that was the date the RO received evidence showing a diagnosis and was also the date of administrative review.  The Board notes that the RO's administrative review in May 2011 was conducted because a liberalizing law change had occurred, effective August 31, 2010, in which ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service.  That liberalizing law did not, however, pertain to diabetes mellitus (which was added, in May 8, 2001, to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange in service).  38 C.F.R. § 3.309(e).  Rather, on May 16, 2011, the RO received VA treatment records, in conjunction with the administrative review, which showed that the Veteran had a diagnosis of diabetes.  After reviewing these records, the RO then reopened the claim for service connection for diabetes mellitus, and, after considering the claim on the merits, granted service connection based on the fact that there was now a diagnosis of diabetes mellitus in the record.

In order to award an effective date earlier than May 16, 2011 for the grant of service connection for diabetes, the record would need to show that a claim (formal or informal) for service connection for diabetes had been filed prior to that date.  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  The claims folder does not contain evidence of the Veteran having filed a claim (formal or informal) for diabetes prior to May 16, 2011.  

Consideration has been to VA treatment records from 2008 that establish the Veteran as having a diagnosis of diabetes mellitus.  However, they do not indicate an intent to apply for benefits for diabetes. 

The Board has considered whether 38 C.F.R. § 3.157(b) is applicable. This provision states that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, the 2008 VA records do not constitute informal claims for service connection.

The Veteran essentially argues that his diabetes mellitus was diagnosed in 2004, and managed by diet alone until two years prior, when he was started on medication.  He does not contend, nor does the record support a finding, that he filed either a formal or informal claim for diabetes mellitus in writing prior to May 16, 2011.  Moreover, the intent to file a claim was never communicated in writing by either the Veteran or his representative prior to May 16, 2011.  The Board has not identified any communication in the claims folder which could be reasonably interpreted as such a claim.  The preponderance of the evidence is therefore against the claim, the benefit of the doubt doctrine does not apply, and an effective date prior to May 16, 2011, for the grant of service connection for diabetes mellitus is not warranted.  38 C.F.R. §§ 3.400, 3.816.  


ORDER

Service connection for PVD of the bilateral upper extremities, diagnosed as Raynaud's syndrome, is denied.

Service connection for PVD of the bilateral lower extremities is denied.

Effective prior to March 23, 2009, a rating in excess of 60 percent, for coronary artery disease, status post CABG and stent placement, is denied.

Effective from March 23, 2009, a rating in excess of 10 percent, for coronary artery disease, status post CABG and stent placement, is denied.

A compensable rating for a post-operative scar, status post CABG, is denied.  

An effective date earlier than May 16, 2011, for the grant of service connection for diabetes mellitus, is denied.  




REMAND

1. Service Connection for Peripheral Neuropathy of the Upper Extremities

The Veteran contends he should be entitled to service connection for peripheral neuropathy in the right and left upper extremities, to include as due to diabetes mellitus and/or exposure to Agent Orange.

On a VA DBQ examination for diabetic sensory-motor peripheral neuropathy in November 2011, it was noted that the Veteran had a long history of burning in the upper and lower extremities, since 1971.  His symptoms attributable to diabetic peripheral neuropathy included mild intermittent pain and moderate numbness in the upper extremities.  The examiner responded "no" to the question of whether the Veteran had an upper extremity diabetic peripheral neuropathy, and also noted that that an EMG conducted in December 2011, was normal for the upper extremities.  The examiner concluded that there was no evidence of peripheral neuropathy of the upper extremities by recent EMG, and no correlation between the Veteran's upper extremity tingling and diabetes mellitus.  

On a VA DBQ examination for peripheral nerves in November 2011, it was noted that the Veteran reported developing intermittent pain and numbness in the upper extremities in 2002.  The examiner indicated that the EMG of the upper extremities was normal, and the bilateral upper extremity symptoms were more intermittent and felt not to be related to diabetes mellitus based on a normal examination and normal EMG.  The examiner also noted that symptoms seemed to be worse with exposure to cold weather, but there were no objective findings.  

A report of an EMG performed in December 2011, revealed impressions including overall within normal limits bilateral upper extremity nerve conduction findings, no electrodiagnostic evidence for peripheral entrapment neuropathy such as carpal tunnel syndrome, and needle EMG study of selected muscles of the right upper limb did not identify a superimposed myopathy.  

On a VA DBQ examination in May 2013, it was noted that the Veteran's vascular disease was Raynaud's phenomenon, first diagnosed in November 2011.  The Veteran reported having a vascular condition since 2002, and he described tingling, especially with driving; that his fingertips turned white at times, especially when it was cooler and damp out; and that the first two fingers of his right hand felt like they were dead at times, but if he waited 10 to 15 minutes this would go away.  The examiner indicated that these symptoms were not consistent with Raynaud's phenomenon, and that the Veteran reported that all of these symptoms were better in the winter, but that cold weather was usually a trigger for Raynaud's syndrome.  The examiner noted that the Veteran did have characteristic attacks of Raynaud's syndrome less than once a week.  The examiner opined that the Veteran's Raynaud's phenomenon was less likely as not caused by diabetes mellitus, and explained that given the known pathophysiology and review of literature (well know websites such as ("Uptodate" and mayoclinic.com) that there was no evidence of aggravation of Raynaud's from the diabetes mellitus.  The examiner clarified that the reports of numbness and tingling were separate from the Raynaud's phenomenon and were not caused by, or related to, or aggravated by, the diabetes mellitus, as evidenced by the prior normal EMG.  

In support of his claim, the Veteran's representative submitted a letter in November 2014, in response to the October 2014 SSOC, and noted that on the VA examination in 2013, notwithstanding the negative EMG results, the examiner failed to account for the Veteran's intermittent pain of the upper extremities which was mild and the reported numbness in the upper extremities.  The representative noted that 38 CFR § 4.124a contemplates a rating for diseases of the peripheral nerves equivalent to mild or moderate impairment for nerve involvement that is wholly sensory.  Additionally, the representative attached an article, "An Algorithm for the Evaluation of Peripheral Neuropathy", by Ann Noelle Poncelet, M.D., and cited the portion of the article which stated that "[i]t can be difficult to document a small-fiber neuropathy because the only abnormalities on neurologic examination may be loss of pin-price and temperature sensation in a distal distribution.  EMG/NCS may be normal.  Autonomic studies are only helpful if the autonomic fibers are involved.  As a result, small-fiber neuropathy remains a primarily clinical diagnosis.  The evaluation should include the most likely causes (i.e., diabetes, alcoholism, AIDS).  If these studies are normal, a neurologic consultation is recommended."  

In light of the conflicting medical excerpt submitted by the Veteran, the Board finds that another VA examination with opinion is needed in order to clarify whether the Veteran has peripheral neuropathy of the upper extremities that may be related to his diabetes.  

2. Higher Rating for Dermatitis

Further, as noted above, the Veteran expressed disagreement with the disability rating assigned for chronic dermatitis by the February 2004 RO rating decision, which granted service connection from chronic dermatitis.  As an SOC has yet to be issued, the issue of entitlement to a higher rating for chronic dermatitis must be remanded so that an SOC may be issued and the Veteran has the opportunity to perfect the appeal.  Manlincon v. West, supra.

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative should be provided an SOC on the issue of entitlement to a higher rating for dermatitis,.  If, and only if, a substantive appeal for this issue is filed, this issue should be returned to the Board for appellate review.

2. Obtain complete and current VA treatment records, dated 2013 to the present, pertaining to any treatment the Veteran has received for peripheral neuropathy of the lower extremities, and associate any such records with the claims folder.  Negative replies should be requested.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current peripheral neuropathy of the upper extremities.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished.  

The examiner should first note for the record whether the Veteran has a diagnosis of any current neuropathy of the upper extremities, and then should opine as to whether it is at least as likely as not (50 percent probability or greater) that any neuropathy of the upper extremities was caused by, permanently worsened (aggravated) by, or otherwise associated with, the Veteran's service-connected diabetes mellitus.  The examiner must provide complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions, as well as addressing the conflicting medical literature noted above ("An Algorithm for the Evaluation of Peripheral Neuropathy", by Ann Noelle Poncelet, M.D.).  If the examiner is unable to provide any opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered. 

4. Thereafter, the claims must be readjudicated.  If any decision remains denied, the Veteran and his representative must be provided with an appropriate SSOC, and an opportunity to respond, and the case must then be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


